UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1340


ANDREA LEA CHARTERS, a/k/a Andrea L. Charters, a/k/a Andrea Lea
Aronovitz, a/k/a Andrea Charters,

                    Plaintiff - Appellant,

             v.

ATESSA SHAHMIRZADI; POTOMAC LAW GROUP, PLLC; HARVARD
UNIVERSITY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-00268-LMB-IDD)


Submitted: July 28, 2017                                          Decided: August 2, 2017


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Andrea Lea Charters, Appellant Pro Se. Ronda Brown Esaw, GREENBERG TRAURIG,
LLP, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andrea Lea Charters seeks to appeal the district court’s order dismissing without

prejudice her federal civil complaint. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b), Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-47 (1949). Because the deficiencies identified by the district court may be

remedied by filing an amended complaint, see Galustian v. Peter, 591 F.3d 724, 730 (4th

Cir. 2010) (applying Fed. R. Civ. P. 15(a) rather than Fed. R. Civ. P. 21 where plaintiff

sought to add party by amending complaint); Mayes v. Rapoport, 198 F.3d 457, 462 n.11

(4th Cir. 1999) (same), we conclude that the order Charters seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. See Goode v. Cent. Va.

Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly,

we dismiss this appeal for lack of jurisdiction and remand the case to the district court

with instructions to allow Charters to amend her complaint. Goode, 807 F.3d at 630. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                          DISMISSED AND REMANDED




                                            2